Title: To John Adams from Thomas Wren, 22 April 1787
From: Wren, Thomas
To: Adams, John


          
            Sir,
            Portsmouth Apr. 22. 1787
          
          I had the honour of receiving your favour this morning, and have now to add, to the former intelligence, [. . . .] man who had sollicited Mowbray to assist in a forgery, is in custody [in] our town gaol. He went to Mowbray repeatedly on Saturday evening, & was so urgent to have some notes worked off, that he proposed their working all night, for he fixed on going to assist Mowbray, saying that he had some little knowlege of the business, (tho’ he appeared in the habit of a seaman,) and added that they must take off a thousand copies of such Carolinian notes before morning. And indeed he always spoke of the number of notes wanted, in this large way.— Sir John Carter, the brother of Mr. Wm. Carter, being come home from a journey, had him apprehended & examined, & this matter will now be transacted before Sir John, (so far as it can be transacted,) as he is the Mayor of the town. the man says his name is Moor, or rather I think Mure, & that during the last war he sailed out & in, as belonging to an American port. He was short & shy in his answers; but pleaded his cause before Sir John with a language & sagacity much beyond his appearance, saying “that he could not see what the magistracy of this country had to do with his proceedings, as it affected only the country beyond the Atlantic.” He offered to deliver up all his papers types & implements provided they would burn and destroy them before him, & set him at liberty. This was not granted him, and his papers that were found abt. him are all in the possession of Sir John or Mowbray, & will remain Sir for your directions. He says that he has for these few days lodged at Mrs. Darts on Portsmouth Common, which is a suburb to this garrison, so large, that Mrs. Dart is not yet discovered, tho’ it is probable she may. If any more papers are found at his lodgings they will be kept with the others. This man has not been rambling abt. the country to meet with a printer whose appearance he should like. But he came down from London, & went directly to Mowbray, a man of considerable abilities in his trade, & of narrow circumstances. And when a small piece of border block is wanting, he engages to have it down from London in two days, which is as soon as any person could have it, & proves that it was in London ready cut. It is evident to me that he has sevl. associates in London, & that he is aiming to be a large dealer, both which circumstances should I think excite the attention & enquiries of our

government. From the number & variety of the Notes of the United States which he had in his possession, & the large edition which he meant to print, I think it is probable that he has been employed in America in some branch of that department, in which he now manifests but too much skill. He is not a sailor by profession.— Care is taken that he does not want good suffiency of provisions, but he is not allowed pen ink & paper, nor any visitor whatever except the head gaoler. W. Mowbray was to have sent me up an account of the papers & things left with him, or found on the man, but if it does not come soon I must omit sending it till next post.
          I am Sir your most obedient / & most humble Servant
          
            Thos. Wren.
          
          
            P.S. Mr. Mowbray has sent his paper but is rather badly drawn out. Moor, Mure, or Muir, is a tall thin man, 5 feet 9 inches high, with dark brown hair tied behind, native of Scotland. He came from Charleston S. Carolina in Jany. last in the ship John, Samuel Purchase master & arrived in London in March, says he was Cook of the vessel but this is doubted.
          
         
          ENCLOSURE
          Ten different Casts Woodcuts which together [. . .] form the Borders of two Notes of North Carolina Currency one of [. . .] abt One Pound the other of Five shillgs.
          a quantity of Metal Flowers [. . .] Cast by Mr. Wm. Caslon Letter Founder Chiswell Street London which will make the Same Impression as on the Reverso Sides of the above and other Notes which he wanted to have counterfeited
          The following is a Copy of Mr. Caslon’s Bill found on this person
          
            
              Mr.    Bought of Wm. Caslon
              London Apl. 12th. 1787
            
            
              
                lb.
                oz
                
                
                
              
              
                2.
                8
                of Great [Reiner] Flowers at 1sh.
                per lb.
                2.6
              
              
                3.
                13
                Small Pica at 1/2
                do
                4:5 1/2
              
              
                2.
                15
                Long Primer @ 1/6
                do
                4.5
              
              
                
                9
                [Brovier] @ 2/6.
                Do
                1.5
              
              
                
                
                
                
                12.9 1/2
              
            
            
              Reced. for Wm. Caslon
              E White
            
          
          
          
            Part of the Long Primer Flowers having been much used Supposed to be taken from Some Printing office
            2 Card on which are fixed Specimens Cut from the Originals of the Ornaments required to go round the reverso Sides of the Notes taken
            an Origl. 5 Shilling (suppose Note) North Carolina Currency—the subcribers Named to it obliterated
            Anr. Do. No. 17.459 Signed J. Hunt B. M Cullock
            A Sixpenny Note Signed J. Hunt. No. 1356
            a 5sh. Charles Town Note— No. 3004—
            Subcribers Name Cut out
            A 2sh. Note No. 11849 Signed J. Hunt & B. M. Cullock
            A 20 shilling note
            They appear to be all printed by Thos. Davis of Hallifax—
          
        